

113 S2725 IS: Consequences for Russia's Arms Control Violations Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2725IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Rubio (for himself, Mr. Risch, Mr. Hatch, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo address noncompliance by the Russian Federation of its obligations under the Intermediate-Range
			 Nuclear Forces (INF) Treaty.1.Short titleThis Act may be cited as the Consequences for Russia's Arms Control Violations Act of 2014.2.FindingsCongress makes the following findings:(1)A public report in The New York Times on January 29, 2014, revealed that the Russian Federation is
			 no longer in compliance with the Treaty Between the United States of
			 America and the Union of Soviet Socialist Republics on the Elimination of
			 Their Intermediate-Range and Shorter-Range Missiles,  signed at
			 Washington December 8, 1987, and entered into force June 1, 1988 (commonly
			 referred to
			 as the Intermediate-Range Nuclear Forces Treaty or INF Treaty).(2)On April 29, 2014, Acting Assistant Secretary of State for Arms Control, Verification and
			 Compliance Anita E. Friedt stated in testimony before the Committee on
			 Foreign Affairs of the House of Representatives that, [w]e have concerns about Russian compliance with the INF Treaty. We have raised them with Russia
			 and are pressing for clear answers in an effort to resolve our concerns
			 because of the importance of the INF Treaty to Euro-Atlantic security.
			 We’ve briefed our NATO allies on our concerns and will continue to
			 coordinate with them on this and other matters that affect our common
			 security. We have been keeping Congress informed on this matter through
			 briefings with relevant congressional committees and will continue to do
			 so. We will continue to work with Russia to resolve our concerns, and to
			 encourage mutual steps to help foster a more stable, resilient,
			 transparent security relationship. We’re not going to drop the issue until
			 our concerns have been addressed..(3)On March 5, 2014, Deputy Assistant Secretary of Defense for Nuclear and Missile Defense Policy
			 Elaine Bunn said to the Committee on Armed Services of the Senate, [W]e are concerned about Russian activity that appears to be inconsistent with the Intermediate
			 Range Nuclear Forces Treaty. We’ve raised the issue with Russia. They
			 provided an answer that was not satisfactory to us, and we will, we told
			 them that the issue is not closed, and we will continue to raise this..(4)On April 2, 2014, the Commander, U.S. European Command, and Supreme Allied Commander Europe,
			 General Breedlove, stated, A weapon capability that violates the INF, that is introduced into the greater European land mass
			 is absolutely a tool that will have to be dealt with … I would not judge
			 how the alliance will choose to react, but I would say they will have to
			 consider what to do about it. …  It can’t go unanswered..(5)The Russian Federation succeeded to the INF Treaty obligations of the Union of Soviet Socialist
			 Republics in a declaration issued at Biskek, Kyrgyzstan, in October 1992.(6)The flight test or deployment of any INF-banned weapon delivery vehicle by the Russian Federation
			 constitutes a militarily significant violation of the INF Treaty.(7)The INF Treaty has unlimited duration, but, under the terms of the Treaty, inspections and
			 continuous monitoring of Russian missile production under the Treaty
			 ceased on June 1, 2001, thus the Treaty no longer offers any verification
			 to detect any militarily significant violations.(8)A major problem exists with respect to the application of the INF Treaty to any new ballistic or
			 cruise missile that is flight tested or otherwise flown once at a range
			 not prohibited by the Treaty (that is a range less than 500 kilometers or
			 more than 5,500 kilometers) but will be flown at a range that is banned by
			 the Treaty (at a range that is between 500 and 5,500 kilometers) as a
			 weapon delivery vehicle.(9)President Barack Obama has not made use of any INF Treaty-provided means to address Russian
			 Federation noncompliance
			 with the Treaty, to include convening a meeting of the Treaty’s Special
			 Verification Commission under Article XIII of the Treaty.(10)The Committee on Foreign Relations of the Senate noted in its 1988 report on the INF Treaty, In the event Soviet actions appear to contradict their obligations under the treaty, Congress
			 should be kept fully informed. Any questionable activity should be fully
			 discussed in the Special Verification Commission. If the Soviet Union has
			 not, after a sufficient period of time, satisfied United States concerns
			 or ceased the activity in question, and if the Soviet activity is deemed
			 to be militarily significant, the President should propose implementation
			 of an appropriate and proportionate response..(11)The Administration has not made any serious or credible effort, over several years, to respond to
			 violations by the Russian Federation of its obligations under the INF
			 Treaty.(12)The INF Treaty is no longer effectively verifiable.(13)The Russian Federation’s actions, as detailed in the January 29, 2014, report of The New York
			 Times,
			 have defeated the object and purpose of the INF Treaty.(14)Continued noncompliance by the Russian Federation with its obligations under the INF Treaty and
			 continued United States adherence to the INF Treaty, in light of failure
			 to respond in a timely manner to Russian Federation noncompliance,
			 places the
			 supreme interests of the United States and its allies in the North
			 Atlantic Treaty Organization (NATO) in jeopardy.(15)The Russian Federation has violated its obligations under the 1994 Budapest Memorandum on Security
			 Assurances and has rendered null the effect and assurances of the
			 NATO–Russia Founding Act of 1997.3.Sense of CongressIt is the sense of Congress that—(1)the Russian Federation, through its flight testing of both a ballistic missile intended for
			 intermediate-range targets as well its flight testing of a ground-launched
			 cruise missile prohibited by the INF Treaty, has acted contrary to the
			 object and purpose of a central purpose of the Treaty and is therefore in
			 material breach of its obligations under the Treaty; and(2)the President, after consultation with United States allies directly affected by such Russian
			 Federation ballistic missiles or cruise missiles, should take such actions
			 as the President determines to be necessary to deny the Russian Federation
			 any militarily significant advantage resulting from its noncompliance with
			 the INF Treaty.4.Limitation on funds for programs, projects, or activities of the U.S.-Russia Bilateral Presidential
			 CommissionNo funds made available to the Department of State may be used to carry out programs, projects, or
			 activities of the U.S.-Russia Bilateral Presidential Commission until the
			 President certifies to the appropriate congressional committees that the
			 Russian Federation as of the date of the certification has not
			 flight tested a ballistic missile at strategic range in a configuration
			 (booster stages, post-boost vehicle, or reentry vehicles) that is unlike a
			 configuration that is used for remaining tests of the system at ranges
			 that are prohibited under the INF Treaty.5.Program to research and develop ground-launched cruise missile and ground-launched ballistic
			 missile capabilities(a)Program requiredThe President shall establish and carry out a program to research and develop ground-launched
			 cruise missile and ground-launched ballistic missile capabilities,
			 including by modification of exiting United States military capabilities,
			 with a range between 500 and 5,500 kilometers.(b)Study and report(1)StudyThe President shall conduct a study for potential sites of the cruise missile and ballistic missile
			 capabilities specified in subsection (a). In conducting the study, the
			 President shall consider selecting sites on United States overseas
			 military installations and sites offered by United States allies.(2)ReportNot later than 1 year after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a report that contains the
			 results of the study.(c)WaiverThe President may waive the requirement to establish and carry out the program under subsection (a)
			 if, on or before October 1, 2014, the President certifies to the
			 appropriate congressional committees that—(1)the Russian Federation is in compliance with all of its obligations under the INF Treaty; and(2)the Russian Federation has verifiably and completely eliminated any military system that it has
			 developed, flight tested, and deployed in violation of the INF Treaty.(d)Authorization of appropriationsThere is authorized to be appropriated to the President $100,000,000 for fiscal year 2015 to carry
			 out the program under subsection (a).6.Additional defensive responses to Russian Federation’s violation of INF TreatyThe Secretary of Defense shall ensure that the Aegis Ashore sites in Romania and Poland are
			 deployed, consistent with the timelines established in the Ballistic
			 Missile Defense Review of 2010, with an operational capability to defend
			 against short-, medium-, and intermediate-range ballistic missiles and
			 cruise missiles launched by the Russian Federation.7.Sanctions(a)In generalIf, on or before the date that is 180 days after the date of the enactment of this section, the
			 President does not certify to the appropriate congressional committees
			 that the Russian Federation is not developing or deploying any military
			 system that violates or circumvents the INF Treaty, the President shall
			 impose the sanctions described in subsection (b).(b)Sanctions describedThe sanctions referred to in subsection (a) are the following:(1)The President shall suspend any cooperation with the Russian Federation related to any aspect of
			 the United States program for national, theater, or regional missile
			 defense, including any provision of any data generated by the United
			 States in any test of any missile defense technology.(2)The President shall deny any license pursuant to section 57 b. of the Atomic Energy Act of 1954 (42
			 U.S.C. 2077 b.) for the export of any nuclear material, equipment, or
			 technology to the Russian Federation.(3)The President shall terminate the United States of the Agreement Between the Government of the
			 United States of America and the Government of the Russian Federation for
			 Cooperation in the Field of Peaceful Uses of Nuclear Energy, entered into
			 force January 12, 2011, in accordance with the provisions of Article 20(1)
			 of that Agreement.(4)The President shall not award any United States Government contract to a private or public entity
			 incorporated 
			 in the Russian Federation.(c)WaiverThe President may waive the requirement to impose sanctions under this section beginning on or
			 after the date on which the President certifies to the appropriate
			 congressional committees that the Russian Federation has provided to the
			 United States the following:(1)A list of all intermediate-range and shorter-range missiles, as such terms are defined in the INF
			 Treaty, as well as their launchers, support structures, and support
			 equipment that are not intermediate-range and shorter-range missiles
			 listed under Article III of the Treaty as existing types and which have
			 been designed, developed, flight tested or deployed by the Russian
			 Federation since June 1, 2001.(2)A list of all deployment bases for any intermediate-range and shorter-range missiles, as such terms
			 are defined in the INF Treaty, including in particular, any base for any
			 road-mobile, ground-launched ballistic and cruise missiles that are not
			 bases at which such missiles were located on June 1, 2001.(3)A list of all flight tests carried out by the Russian Federation for any new type of
			 ground-launched ballistic or cruise missile which has been flight tested
			 at one or more times below a range of 500 kilometers or above 5,500
			 kilometers.(4)A list of all production facilities used for the design and development of any ballistic or cruise
			 missile that is prohibited under the INF Treaty.(5)A description of the reasons that the Government of the Russian Federation has provided for
			 undertaking the design, development, and deployment of any ballistic or
			 cruise missile that is prohibited under the INF Treaty.8.Restriction on agreements on further reduction of nuclear forces(a)Statement of policyIt is the policy of the United States to not engage in further negotiations with the Russian
			 Federation to reduce nuclear forces until the Russian Federation is in
			 full compliance with all existing bilateral nuclear agreements with the
			 United States, including the INF Treaty.(b)RestrictionNotwithstanding any other provision of law, the President shall not enter into any agreement with
			 the Government of the Russian Federation with respect to the reduction of
			 nuclear forces except with the advice and consent of the Senate pursuant
			 to article II, section 2, clause 2 of the United States Constitution.9.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Affairs,
			 and the Permanent Select Committee on Intelligence of the House of
			 Representatives; and(B)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign
			 Relations, and the Select Committee on Intelligence of the Senate.(2)INF Treaty or TreatyThe term INF Treaty or Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 signed at Washington December 8, 1987, and entered into force June
			 1, 1988.